EXHIBIT 10.1

EXECUTION COPY

$240,000,000

Macrovision Corporation

2.625% Convertible Senior Notes Due 2011

Registration Rights Agreement

August 23, 2006

J.P. Morgan Securities Inc.

As Representative of the Initial Purchasers

277 Park Avenue

9th Floor

New York, New York 10172

Ladies and Gentlemen:

Macrovision Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the initial purchasers (the “Initial Purchasers”) listed on
Schedule 1 to the purchase agreement dated August 17, 2006 (the “Purchase
Agreement”), for whom J.P. Morgan Securities Inc. is acting as representative
(the “Representative”), $240,000,000 aggregate principal amount of its 2.625%
Convertible Senior Notes due 2011 (the “Notes”), upon the terms and subject to
the conditions set forth in the Purchase Agreement.

As an inducement to the Initial Purchasers to enter into the Purchase Agreement
and in satisfaction of a condition to the obligations of the Initial Purchasers
thereunder, the Company agrees with the Initial Purchasers, for the benefit of
the holders (including the Initial Purchasers) of the Notes and the Shares (as
defined below), as follows:

1. Certain Definitions.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Purchase Agreement. For purposes of this Registration Rights
Agreement, the following terms shall have the following meanings:

(a) “Additional Interest” has the meaning assigned thereto in Section 2(d).

(b) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(d).

 

-1-



--------------------------------------------------------------------------------

(c) “Affiliate” has the meaning set forth in Rule 405 under the Securities Act,
except as otherwise expressly provided herein.

(d) “Agreement” means this Registration Rights Agreement, as the same may be
amended from time to time pursuant to the terms hereof.

(e) “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

(f) “Closing Date” means the date on which any Notes are initially issued.

(g) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.

(h) “Company” has the meaning specified in the first paragraph of this
Agreement.

(i) “Deferral Notice” has the meaning assigned thereto in Section 3(b).

(j) “Deferral Period” has the meaning assigned thereto in Section 3(b).

(k) “Effective Period” has the meaning assigned thereto in Section 2(a).

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(m) “Holder” means each holder, from time to time, of Registrable Securities
(including the Initial Purchasers).

(n) “Indenture” means the Indenture dated as of August 23, 2006 among the
Company and The Bank of New York Trust Company, N.A., as Trustee, pursuant to
which the Notes are being issued.

(o) “Initial Purchasers” has the meaning specified in the first paragraph of
this Agreement.

(p) “Material Event” has the meaning assigned thereto in Section 3(a)(iii).

(q) “Majority Holders” shall mean, on any date, Holders of the majority of the
Shares constituting Registrable Securities hereunder; for the purposes of this
definition, Holders of Notes constituting Registrable Securities shall be deemed
to be the Holders of the number of Shares into which such Notes are or would be
convertible as of such date.

(r) “NASD” shall mean the National Association of Securities Dealers, Inc.

 

-2-



--------------------------------------------------------------------------------

(s) “Notes” has the meaning specified in the first paragraph of this Agreement.

(t) “Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Form of Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum.

(u) “Notice Holder” means, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company on or prior to such date.

(v) “Offering Memorandum” means the Offering Memorandum dated August 17, 2006
relating to the offer and sale of the Securities.

(w) “Person” means a corporation, limited liability company, association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency.

(x) “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

(y) “Purchase Agreement” has the meaning specified in the first paragraph of
this Agreement.

(z) “Registrable Securities” means the Securities; provided, however, that such
Securities shall cease to be Registrable Securities when (i) such Securities
shall cease to be outstanding (including, in the case of the Notes, upon
conversion into Shares); (ii) in the circumstances contemplated by Section 2(a),
a registration statement registering such Securities under the Securities Act
has been declared or becomes effective and such Securities have been sold or
otherwise transferred or disposed of by the Holder thereof pursuant to such
effective registration statement; (iii) such Securities are sold or distributed
pursuant to Rule 144 under circumstances in which any legend borne by such
Securities relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed; (iv) such Securities are eligible to be
sold pursuant to Rule 144(k) or any successor provision (but not Rule 144A); or
(v) are not “restricted securities” as such term is defined under Rule 144 and
may be freely sold or transferred by the holder thereof without restriction.

(aa) “Registration Default” has the meaning assigned thereto in Section 2(d).

(bb) “Registration Expenses” has the meaning assigned thereto in Section 5.

 

-3-



--------------------------------------------------------------------------------

(cc) “Rule 144,” “Rule 405” and “Rule 415” mean, in each case, such rule as
promulgated under the Securities Act.

(dd) “Securities” means, collectively, the Notes and the Shares.

(ee) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ff) “Shares” means the shares of common stock of the Company, par value $0.001
per share, into which the Notes are convertible or that have been issued upon
any conversion from Notes into common stock of the Company.

(gg) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments and any additional information
contained in a form of prospectus or prospectus supplement that is deemed
retroactively to be a part of the shelf registration statement pursuant to Rules
430A, 430B or 430C, and all materials incorporated by reference or explicitly
deemed to be incorporated by reference in such Shelf Registration Statement.

(hh) “Special Counsel” shall have the meaning assigned thereto in Section 5.

(ii) “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, or
any successor thereto, and the rules, regulations and forms promulgated
thereunder, all as the same shall be amended from time to time.

(jj) “Trustee” shall have the meaning assigned such term in the Indenture.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Unless the context otherwise requires, any reference to a
statute, rule or regulation refers to the same (including any successor statute,
rule or regulation thereto) as it may be amended from time to time.

2. Registration Under the Securities Act.

(a) The Company agrees to file under the Securities Act as promptly as
practicable, but in any event within 90 days after the Closing Date, a shelf
registration statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission; provided, that such registration statement shall be an “automatic
shelf registration statement,” as such term is defined in Rule 405 under the
Securities Act, if the Company is then eligible to use automatic shelf
registration statements. If the Shelf Registration Statement is not an automatic
shelf registration statement, the Company agrees to use reasonable efforts to
cause the Shelf Registration Statement to become or be declared effective as
promptly as practicable, but

 

-4-



--------------------------------------------------------------------------------

in any event no later than 180 days after the Closing Date. The Company agrees
to use reasonable efforts to keep such Shelf Registration Statement continuously
effective until the earlier of (i) the second anniversary of the Closing Date or
(ii) such time as each of the Registrable Securities covered by the Shelf
Registration Statement ceases to be a Registrable Security (as defined herein)
(the “Effective Period”). None of the Company’s securityholders (other than
Holders of Registrable Securities) shall have the right to include any of the
Company’s securities in the Shelf Registration Statement.

(b) The Company further agrees that it shall cause the Shelf Registration
Statement, the related Prospectus and any amendment or supplement thereto, as of
the effective date of the Shelf Registration Statement, and as of the date of
any such amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, and the Company agrees to furnish to the Holders of the
Registrable Securities seeking to sell Securities pursuant to such amendment or
supplement, and to any other Holder such number of copies as such Holders may
reasonably request of any supplement or amendment prior to its being used or
promptly following its filing with the Commission; provided, however, that the
Company shall have no obligation to deliver to Holders of Registrable Securities
copies of any amendment consisting exclusively of an Exchange Act report or
other Exchange Act filing otherwise publicly available on the Company’s website.
If the Shelf Registration Statement, as amended or supplemented from time to
time, ceases to be effective for any reason at any time during the Effective
Period (other than because all Registrable Securities registered thereunder
shall have been sold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), the Company shall use reasonable efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof.

(c) Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to the Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(c) and
Section 3(b). From and after the date the Shelf Registration Statement is
initially effective, the Company shall, as promptly as is practicable after the
date a proper Notice and Questionnaire is delivered, and in any event within
(x) ten (10) Business Days after the date such Notice and Questionnaire is
received by the Company or (y) if a Notice and Questionnaire is so received
during a Deferral Period, five (5) Business Days after the expiration of such
Deferral Period,

(i) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling security holder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to

 

-5-



--------------------------------------------------------------------------------

deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement and such amendment is not
automatically effective, use reasonable efforts to cause such post-effective
amendment to be declared or to otherwise become effective under the Securities
Act as promptly as is practicable;

(ii) provide such Holder with as many copies of any documents filed pursuant to
Section 2(c)(i) as such Holder may reasonably request in connection with the
Securities covered by such Holder’s Notice and Questionnaire; and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i);

provided that in no event shall the Company be required to make more than one
such filing during any thirty (30) Business Day period and, in addition, if the
Shelf Registration Statement is not an automatic shelf registration statement,
the Company shall not be required to make more than one such filing in any
calendar quarter in the form of a post-effective amendment to the Shelf
Registration Statement; provided, further, that if such Notice and Questionnaire
is delivered during a Deferral Period, the Company shall so inform the Holder
delivering such Notice and Questionnaire and shall take the actions set forth in
clauses (i), (ii) and (iii) above upon expiration of the Deferral Period in
accordance with Section 3(b). Notwithstanding anything contained herein to the
contrary, the Company shall be under no obligation to name any Holder that is
not a Notice Holder as a selling securityholder in any Shelf Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(c) (whether or not
such Holder was a Notice Holder at the time the Shelf Registration Statement was
declared or otherwise become effective) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(c).

(d) If any of the following events (any such event a “Registration Default”)
shall occur, then additional interest (the “Additional Interest”) shall become
payable by the Company to Holders in respect of the Notes as follows:

(i) if the Shelf Registration Statement is not filed with the Commission within
90 days following the Closing Date, then commencing on the 91st day after the
Closing Date, Additional Interest shall accrue on the principal amount of the
outstanding Notes that are Registrable Securities at a rate of 0.25% per annum
for the first 90 days following such 90th day and at a rate of 0.5% per annum
thereafter; or

(ii) if the Shelf Registration Statement has not become or is not declared
effective by the Commission within 180 days following the Closing Date, then
commencing on the 181st day after the Closing Date, Additional Interest shall
accrue on the principal amount of the outstanding Notes that are

 

-6-



--------------------------------------------------------------------------------

Registrable Securities at a rate of 0.25% per annum for the first 90 days
following such 180th day and at a rate of 0.5% per annum thereafter; or

(iii) if the Company has failed to perform its obligations set forth in
Section 2(c) hereof within the time periods required therein, then, commencing
on the first day after the date by which the Company was required to perform
such obligations, Additional Interest shall accrue on the principal amount of
the outstanding Notes that are Registrable Securities at a rate of 0.25% per
annum for the first 90 days and at a rate of 0.5% per annum thereafter;

(iv) if the Shelf Registration Statement has become or been declared effective
but such Shelf Registration Statement ceases to be effective at any time during
the Effective Period (other than pursuant to Section 3(b) hereof), then,
commencing on the day such Shelf Registration Statement ceases to be effective,
Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90 days following such date on which the Shelf Registration Statement ceases to
be effective and at a rate of 0.5% per annum thereafter; or

(v) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then, commencing on the day the aggregate duration of Deferral Periods
in any period exceeds the number of days permitted in respect of such period
(and again on the first day of any subsequent Deferral Period during such
period), Additional Interest shall accrue on the principal amount of the
outstanding Notes that are Registrable Securities at a rate of 0.25% per annum
for the first 90 days and at a rate of 0.5% per annum thereafter;

provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.5% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.5% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.5% per
annum; provided further, however, that (1) upon the filing of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Shelf Registration Statement (in the case of clause
(ii) above), (3) upon the performance by the Company of its obligations set
forth in Section 2(c) hereof within the time periods required therein (in the
case of clause (iii) above), (4) upon the effectiveness of the Shelf
Registration Statement which had ceased to remain effective (in the case of
clause (iv) above), (5) upon the termination of the Deferral Period that caused
the limit on the aggregate duration of Deferral Periods in a period set forth in
Section 3(b) to be exceeded (in the case of clause (v) above) or (6) when the
Notes are no longer Registrable Securities (in the case of each of clauses (i) –
(v) above), Additional Interest on the Notes as a result of such clause, as the
case may be, shall cease to accrue,.

 

-7-



--------------------------------------------------------------------------------

Additional Interest on the Notes, if any, will be payable in cash on February 15
and August 15 of each year (the “Additional Interest Payment Date”) to holders
of record of outstanding Notes that are Registrable Securities at the close of
business on February 1 or August 1 (whether or not a Business Day), as the case
may be, immediately preceding the relevant interest payment date; provided that
in the case of an event of the type described in clause (iii) above, such
Additional Interest shall be paid only to Holders that have delivered Notice and
Questionnaires that caused the Company to incur the obligations set forth in
Section 2(c), the non-performance of which is the basis of such Registration
Default; provided further that any Additional Interest accrued with respect to
any Notes or portion thereof submitted for repurchase on a repurchase date or
converted into Shares on a conversion date prior to the Registration Default
shall, in any such event, be paid instead to the Holder who submitted such Notes
or portion thereof for repurchase or conversion on the applicable repurchase
date or conversion date, as the case may be, on such date (or promptly following
the conversion date, in the case of conversion). Following the cure of all
Registration Defaults requiring the payment of Additional Interest to the
Holders of Notes that are Registrable Securities pursuant to this Section, the
accrual of Additional Interest will cease (without in any way limiting the
effect of any subsequent Registration Default requiring the payment of
Additional Interest).

The Company shall notify the Trustee immediately upon the happening of each and
every Registration Default. The Trustee shall be entitled, on behalf of Holders
of Securities, to seek any available remedy for the enforcement of this
Agreement, including for the payment of any Additional Interest. Notwithstanding
the foregoing, the parties agree that the sole monetary damages payable for a
violation of the terms of this Agreement with respect to which additional
monetary amounts are expressly provided shall be as set forth in this
Section 2(d). Nothing shall preclude a Notice Holder or Holder of Registrable
Securities from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.

3. Registration Procedures.

The following provisions shall apply to the Shelf Registration Statement filed
pursuant to Section 2:

(a) The Company shall:

(i) before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to the Initial
Purchasers copies of all such documents proposed to be filed and use reasonable
efforts to reflect in each such document when so filed with the Commission such
comments as the Initial Purchasers reasonably shall propose;

(ii) use reasonable efforts to prepare and file with the Commission such
amendments and post-effective amendments to the Shelf Registration Statement and
file with the Commission any other required document as may be necessary to keep
such Shelf Registration Statement continuously effective until

 

-8-



--------------------------------------------------------------------------------

the expiration of the Effective Period; cause the related Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and comply with the provisions of the Securities Act applicable
to it with respect to the disposition of all Securities covered by such Shelf
Registration Statement during the Effective Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented;

(iii) as promptly as reasonably practicable, notify the Notice Holders of
Registrable Securities (A) when such Shelf Registration Statement or the
Prospectus included therein or any amendment or supplement to the Prospectus or
post-effective amendment has been filed with the Commission, and, with respect
to such Shelf Registration Statement or any post-effective amendment, when the
same is declared or has become effective, (B) of any request, following the
effectiveness of the Shelf Registration Statement, by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Shelf Registration Statement or related Prospectus, (C) of the issuance by
the Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or written threat of any proceeding
for such purpose, (E) of the occurrence of (but not the nature of or details
concerning) any event or the existence of any fact (a “Material Event”) as a
result of which any Shelf Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (E) in the event that the Company either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Shelf Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement or Prospectus, as the case may be, no longer containing
any untrue statement of material fact or omitting to state a material fact
necessary to make the statements contained therein, in the case of the
Prospectus, in light of the circumstances under which they were made, not
misleading), (F) of the determination by the Company that a post-effective
amendment to the Shelf Registration Statement (other than for the purpose of
naming a Notice Holder as a selling security holder therein) will be filed with
the Commission, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(b)), state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(b) shall apply or (G) at any time
when a Prospectus is

 

-9-



--------------------------------------------------------------------------------

required (or but for the exemption contained in Rule 172 would be required) to
be delivered under the Securities Act, that the Shelf Registration Statement,
Prospectus, Prospectus amendment, supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder;

(iv) prior to any public offering of the Registrable Securities pursuant to the
Shelf Registration Statement, use reasonable efforts to register or qualify, or
cooperate with the Notice Holders of Securities included therein and their
respective counsel in connection with the registration or qualification of such
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as any such Notice Holders reasonably requests in writing and do
any and all other acts or things reasonably necessary or advisable to enable the
offer and sale in such jurisdictions of the Securities covered by the Shelf
Registration Statement; prior to any public offering of the Registrable
Securities pursuant to the Shelf Registration Statement, use reasonable efforts
to keep each such registration or qualification (or exemption therefrom)
effective during the Effective Period in connection with such Notice Holder’s
offer and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Shelf Registration Statement and the related Prospectus; provided that the
Company will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process or to taxation in any such jurisdiction
where it is not then so subject;

(v) use reasonable efforts to prevent the issuance of, and if issued, to obtain
the withdrawal of any order suspending the effectiveness of the Shelf
Registration Statement or any post-effective amendment thereto, and to lift any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in each case at the
earliest practicable date;

(vi) upon reasonable notice, for a reasonable period prior to the filing of the
Shelf Registration Statement, and throughout the Effective Period, (i) make
reasonably available for inspection by a representative of, and Special Counsel
acting for, Majority Holders of the Securities being sold and any underwriter
(and its counsel) participating in any disposition of Securities pursuant to
such Shelf Registration Statement (collectively, the “Shelf Inspectors”), all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries and (ii) use reasonable efforts to have its
officers, directors, employees, accountants and counsel supply all relevant
information reasonably requested by such representative, Special Counsel or any
such underwriter in connection with such Shelf Registration Statement, in each
case as is reasonable

 

-10-



--------------------------------------------------------------------------------

and customary for similar “due diligence” examinations; provided, however, that
with respect to any Special Counsel engaged by the Majority Holders, the
foregoing inspection and information gathering shall be coordinated by one
counsel designated by the Majority Holders;

(vii) if requested by Majority Holders of the Securities being sold in an
underwriting, its Special Counsel or the managing underwriters (if any) in
connection with such Shelf Registration Statement, use reasonable efforts to
cause (i) its counsel to deliver an opinion relating to the Shelf Registration
Statement and the Securities in a customary form, (ii) its officers to execute
and deliver all customary documents and certificates requested by the Majority
Holders of the Securities being sold, their Special Counsel or the managing
underwriters (if any) and (iii) its independent registered public accounting
firm to provide a comfort letter or letters relating to the Shelf Registration
Statement in a reasonable and customary form, subject to receipt of appropriate
documentation as contemplated, and only if permitted, by Statement of Auditing
Standards No. 72 or any successor statement thereto, covering matters of the
type customarily covered in comfort letters in connection with secondary
underwritten offerings;

(viii) if reasonably requested by the Initial Purchasers or any Notice Holder as
a result of the “due diligence” examinations referred to in Section 3(a)(vi)
above, promptly incorporate in a prospectus supplement or post-effective
amendment to the Shelf Registration Statement such information as the Initial
Purchasers or such Notice Holder shall, on the basis of a written opinion of
Special Counsel, determine to be required to be included therein by applicable
law and make any required filings of such prospectus supplement or such
post-effective amendment; provided, that the Company shall not be required to
take any actions under this Section 3(a)(viii) that are not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law;

(ix) as promptly as practicable furnish to each Notice Holder and the Initial
Purchasers, upon their request and without charge, at least one (1) conformed
copy of the Shelf Registration Statement and any amendments thereto, including
financial statements but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits; provided,
however, that the Company shall have no obligation to deliver to Notice Holders
or the Initial Purchasers a copy of any amendment consisting exclusively of an
Exchange Act report or other Exchange Act filing otherwise publicly available on
the Company’s website or in the Commission’s EDGAR database;

(x) during the Effective Period, deliver to each Notice Holder in connection
with any sale of Registrable Securities pursuant to the Shelf Registration
Statement, upon their request and without charge, as many copies of the
Prospectus relating to such Registrable Securities (including each preliminary
prospectus) and any amendment or supplement thereto as such Notice Holder may
reasonably request; and the Company hereby consents (except during such

 

-11-



--------------------------------------------------------------------------------

periods that a Deferral Notice is outstanding and has not been revoked) to the
use of such Prospectus or each amendment or supplement thereto by each Notice
Holder in connection with any offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto in the manner
set forth therein and subject to applicable law;

(xi) cooperate with the Notice Holders to facilitate the timely preparation and
delivery of certificates representing Securities to be sold pursuant to the
Shelf Registration Statement free of any restrictive legends and in such
denominations as permitted by the Indenture and registered in such names as the
Holders thereof may request in writing at least two (2) Business Days prior to
sales of Securities pursuant to such Shelf Registration Statement; and

(xii) not use, authorize the use of, refer to, or participate in the planning
for use of, any “free writing prospectus”, as defined in Rule 405 under the
Securities Act, in connection with the offering or sale of the Securities,
without the consent of Holders of Registrable Securities who are seeking to sell
Securities pursuant to the Shelf Registration Statement or relevant supplement
or amendment thereto, which consent shall not be unreasonably withheld.

(b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company will (i) in the case of clause (B) above,
subject to the third sentence of this provision, as promptly as practicable
prepare and file an amendment to such Shelf Registration Statement or a
supplement to the related Prospectus or any document incorporated therein by
reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered or made available to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to the Shelf Registration Statement, subject to the
third sentence of this provision, use reasonable efforts to cause it to be
declared effective or otherwise become effective as

 

-12-



--------------------------------------------------------------------------------

promptly as practicable and (ii) give notice to the Notice Holders that the
availability of the Shelf Registration Statement is suspended (a “Deferral
Notice”). The Company will use reasonable efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and
(z) in the case of clause (C) above, as soon as, in the discretion of the
Company, such suspension is no longer appropriate; provided that the period
during which the availability of the Shelf Registration Statement and any
Prospectus is suspended (the “Deferral Period”), without the Company incurring
any obligation to pay Additional Interest pursuant to Section 2(d), shall not
exceed one hundred and twenty (120) days in the aggregate in any twelve
(12) month period. The Company need not specify the nature of the event giving
rise to a Deferral Notice in any notice to holders of the notes of the existing
of a Deferral Notice.

(c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder (i) shall have received copies of such
amended or supplemented Prospectus (including copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus) and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Registrable Securities at the time of receipt of such notice or
(ii) shall have received notice from the Company that the disposition of
Registrable Securities pursuant to the Shelf Registration may continue.

(d) The Company may require each Holder of Registrable Securities as to which
any registration pursuant to Section 2(a) is being effected to furnish to the
Company such information regarding such Holder and such Holder’s intended method
of distribution of such Registrable Securities as the Company may from time to
time reasonably request in writing, but only to the extent that such information
is required in order to comply with the Securities Act.

(e) The Company shall comply with all applicable rules and regulations of the
Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the first fiscal quarter of the
Company commencing after the effective date of the Shelf Registration Statement,
which statements shall cover said 12-month periods.

 

-13-



--------------------------------------------------------------------------------

(f) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the effective date of
such Shelf Registration Statement and provide the Trustee and the transfer agent
for the Shares with printed certificates for the Registrable Securities that are
in a form eligible for deposit with The Depository Trust Company.

(g) The Company shall use reasonable efforts to provide such information as is
required for any filings required to be made with the National Association of
Securities Dealers, Inc.

(h) Until the expiration of the Effective Period, the Company will not, and will
not permit any of its “affiliates” (as defined in Rule 144) to, resell any of
the Securities that have been reacquired by any of them except pursuant to an
effective registration statement under the Securities Act.

(i) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner and shall enter into any necessary supplemental
indentures in connection therewith.

(j) The Company shall enter into such customary agreements and take such other
reasonable and lawful actions in connection therewith (including those requested
by the Majority Holders of the Registrable Securities being sold) in order to
expedite or facilitate disposition of such Registrable Securities.

4. Holders’ Obligations.

(a) Each Holder agrees, by acquisition of the Registrable Securities, that no
Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to the Shelf Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(c)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Notice Holder to the
Company or of the occurrence of any event in either case as a result of which
any Prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Notice Holder or such Notice
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Notice Holder or such Notice Holder’s
intended method of disposition of such Registrable Securities required to be
stated therein or necessary to make the statements therein not misleading, and
promptly to furnish to the Company (i) any additional information required to
correct and update any previously furnished information or required so that such
Prospectus shall not contain, with respect to such Notice Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (ii) any other information
regarding such Notice Holder and the distribution of such Registrable Securities
as may be required to be

 

-14-



--------------------------------------------------------------------------------

disclosed in the Shelf Registration Statement under applicable law or pursuant
to Commission comments. Each Holder further agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement without delivering,
causing to be delivered, or, if permitted by applicable law, making available, a
Prospectus to the purchaser thereof and, following termination of the Effective
Period, to notify the Company, within ten (10) Business Days of a request by the
Company, of the amount of Registrable Securities sold pursuant to the Shelf
Registration Statement and, in the absence of a response, the Company may assume
that all of the Holder’s Registrable Securities were so sold in compliance with
applicable law and this Agreement.

(b) Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or its plan of distribution necessary to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading. Each Holder further agrees that such
Holder will not make any offer relating to the Registrable Securities that would
constitute an “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) or that would otherwise constitute a “free writing prospectus”
(as defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission or retained by the Company under Rule 433 of the
Securities Act, unless it has obtained the prior written consent of the Company.

5. Registration Expenses.

The Company agrees to bear and to pay or cause to be paid promptly after request
being made therefor all fees and expenses incident to the Company’s performance
of or compliance with this Agreement, including, but not limited to, (a) all
Commission and any NASD registration and filing fees and expenses, (b) all fees
and expenses in connection with the qualification of the Securities for offering
and sale under the State securities and Blue Sky laws referred to in
Section 3(a)(v) hereof, including reasonable fees and disbursements of one
counsel for the placement agent or underwriters, if any, in connection with such
qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Shelf Registration Statement, the related
Prospectus, each amendment or supplement to each of the foregoing, the
certificates representing the Securities and all other documents relating
hereto, (d) fees and expenses of the Trustee under the Indenture, any escrow
agent or custodian, and of the registrar and transfer agent for the Shares,
(e) fees, disbursements and expenses of counsel and independent certified public
accountants of the Company (including the expenses of any opinions or “cold
comfort” letters required by or incident to such performance and compliance) and
(f) reasonable fees, disbursements and expenses of one counsel for all Holders
of Registrable Securities retained in connection with the Shelf Registration
Statement, as selected by the Company (unless reasonably objected to by the
Majority Holders of the Registrable Securities being registered, in which case
the Majority Holders shall select such counsel for the Holders)

 

-15-



--------------------------------------------------------------------------------

(“Special Counsel”), and fees, expenses and disbursements of any other Persons,
including special experts, retained by the Company in connection with such
registration (collectively, the “Registration Expenses”). To the extent that any
Registration Expenses are incurred, assumed or paid by any Holder of Registrable
Securities or any underwriter or placement agent therefor, the Company shall
reimburse such Person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a documented request
therefor. Notwithstanding the foregoing, the Holders of the Registrable
Securities being registered shall pay all underwriting discounts and commissions
and placement agent fees and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.

6. Indemnification.

(a) The Company shall indemnify and hold harmless each Notice Holder (including,
without limitation, any Initial Purchaser), its Affiliates, their respective
officers, directors, employees, representatives and agents, and each person, if
any, who controls such Notice Holder within the meaning of the Securities Act or
the Exchange Act (collectively referred to for purposes of this Section 6 and
Section 7 as an “Indemnified Holder”) from and against any loss, claim, damage
or liability, joint or several, or any action in respect thereof (including,
without limitation, any loss, claim, damage, liability or action relating to
purchases and sales of Securities), to which that Indemnified Holder may become
subject, whether commenced or threatened, under the Securities Act, the Exchange
Act, any other federal or state statutory law or regulation, at common law or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any such Shelf Registration Statement or any
Prospectus forming part thereof, or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and shall reimburse each Indemnified
Holder promptly upon demand for any legal or other expenses reasonably incurred
by that Indemnified Holder in connection with investigating or defending or
preparing to defend against or appearing as a third party witness in connection
with any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of, or is based upon, an untrue statement or alleged untrue statement in or
omission or alleged omission from any of such documents in reliance upon and in
conformity with any information provided by such Indemnified Holder in writing
to the Company expressly for use therein. This indemnity agreement shall be in
addition to any liability that the Company may otherwise have.

(b) Each Notice Holder shall indemnify and hold harmless the Company, its
Affiliates, their respective officers, directors, employees, representatives and
agents, and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 6(b) and Section 7 as the Company), from and against any loss,
claim, damage or liability, joint or several,

 

-16-



--------------------------------------------------------------------------------

or any action in respect thereof, to which the Company may become subject,
whether commenced or threatened, under the Securities Act, the Exchange Act, any
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any such Shelf Registration Statement or any Prospectus
forming part thereof, or (ii) the omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with any information furnished to the Company
in writing by such Notice Holder expressly for use therein, and shall reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that no such Notice Holder shall be liable for any indemnity claims hereunder in
excess of the amount of net proceeds received by such Notice Holder from the
sale of Securities pursuant to such Shelf Registration Statement. This indemnity
agreement will be in addition to any liability which any such Notice Holder may
otherwise have.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
6(a) or 6(b) above, the indemnified party shall promptly notify the person
against whom such indemnification may be sought, the indemnifying party in
writing; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability that it may have under this Section 6
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
this Section 6. If any such proceeding shall be brought or asserted against an
indemnified party and it shall have notified the indemnifying party thereof, the
indemnifying party shall retain counsel reasonably satisfactory to the
indemnified party (who shall not, without the consent of the indemnified party,
be counsel to the indemnifying party) to represent the indemnified party and any
others entitled to indemnification pursuant to this Section 6 that the
indemnifying party may designate in such proceeding and shall pay the fees and
expenses of such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
contrary; (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party; (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any

 

-17-



--------------------------------------------------------------------------------

impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
and agreed that the indemnifying party shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all indemnified parties, and that all such fees and expenses
shall be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by J.P. Morgan Securities
Inc. and any such separate firm for the Company, its directors and officers and
any control persons of the Company shall be designated in writing by the
Company. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify each indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel as contemplated by this paragraph, the indemnifying party shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by the
indemnifying party of such request and (ii) the indemnifying party shall not
have reimbursed the indemnified party in accordance with such request prior to
the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnification could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

(d) The provisions of this Section 6 and Section 7 shall remain in full force
and effect, regardless of any investigation made by or on behalf of any Notice
Holder, the Company, or any of the indemnified Persons referred to in this
Section 6 and Section 7, and shall survive the sale by a Notice Holder of
Securities covered by the Shelf Registration Statement.

7. Contribution.

If the indemnification provided for in Section 6 is unavailable or insufficient
to hold harmless an indemnified party under Section 6(a) or 6(b), then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Notes, on the one
hand, and a Holder with respect to the sale by such Holder of Securities, on the
other, or (ii) if the allocation provided by clause (i)

 

-18-



--------------------------------------------------------------------------------

above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and such Holder on the
other with respect to the statements or omissions that resulted in such loss,
claim, damage or liability, or action in respect thereof, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and a Holder on the other with respect to such offering and such
sale shall be deemed to be in the same proportion as the total net proceeds from
the offering of the Notes (before deducting expenses) received by or on behalf
of the Company, on the one hand, and the total net proceeds (before deducting
expenses) received by such Holder upon a resale of the Securities, on the other,
bear to the total gross proceeds from the sale of all Securities pursuant to the
Shelf Registration Statement in the offering of the Securities from which the
contribution claim arises. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to the Company or information supplied by the Company on the one hand or
to any information contained in the relevant Notice and Questionnaire supplied
by such Holder on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Notice Holders’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the
respective number of Registrable Securities they have sold pursuant to the Shelf
Registration Statement and not joint. The parties hereto agree that it would not
be just and equitable if contributions pursuant to this Section 7 were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 7 shall be deemed to include, for purposes of this Section 7, any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 7, an indemnifying party that is
a Holder of Securities shall not be required to contribute any amount in excess
of the amount by which the total price at which the Securities sold by such
indemnifying party to any purchaser exceeds the amount of any damages which such
indemnifying party has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

8. Information Requirements.

The Company covenants that, if at any time before the end of the Effective
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with any Holder and take such further action as any
Holder may reasonably request in writing (including, without limitation, making
such representations as any such Holder may reasonably request), all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 and Rule 144A under the Securities Act
and customarily taken in connection with sales pursuant to such exemptions. Upon
the written request of any Holder, the Company shall deliver to such Holder a
written statement as to whether it has complied with

 

-19-



--------------------------------------------------------------------------------

such filing requirements, unless such a statement has been included in the
Company’s most recent report filed pursuant to Section 13 or Section 15(d) of
Exchange Act. Notwithstanding the foregoing, nothing in this Section 8 shall be
deemed to require the Company to register any of its securities under any
section of the Exchange Act.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of the Majority Holders. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities are being sold
pursuant to the Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of a
majority in aggregate amount of the Securities being sold by such Holders
pursuant to the Shelf Registration Statement. Notwithstanding the foregoing
sentence, (i) this Agreement may be amended by written agreement signed by the
Company and the Initial Purchasers, without the consent of the Holders of
Registrable Securities, to cure any ambiguity or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision contained herein, or to make such other provisions in regard to
matters or questions arising under this Agreement that shall not adversely
affect the interests of the Holders of Registrable Securities. Each Holder of
Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(a), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:

(1) If to the Company, initially at the address set forth in the Purchase
Agreement;

(2) If to the Initial Purchasers, initially at the address set forth in the
Purchase Agreement; and

(3) If to a Holder, to the address of such Holder set forth in the security
register, the Notice and Questionnaire or other records of the Company.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; one (1) Business Day after
being delivered to a next-day air courier; five (5) Business Days after being
deposited in the mail, if being delivered by first-class mail; and when receipt
is acknowledged by the recipient’s telecopier machine, if sent by telecopier.

 

-20-



--------------------------------------------------------------------------------

(c) Successors and Assigns. This Agreement shall be binding upon the Company and
each of its successors and assigns. Any person who purchases any Registrable
Securities from the Initial Purchasers shall be deemed, for purposes of this
Agreement, to be an assignee of the Initial Purchasers. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties and shall inure to the benefit of and be binding upon each Holder
of any Registrable Securities, provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Indenture. If any transferee of any Holder
shall acquire Registrable Securities, in any manner, whether by operation of law
or otherwise, such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities,
such person shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such person shall
be entitled to receive the benefits hereof.

(d) Counterparts. This Agreement may be executed in any number of counterparts
(which may be delivered in original form or by telecopier) and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g) Remedies. In the event of a breach by the Company or by any Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law, including recovery of damages (other than the recovery of damages for a
breach by the Company of its obligations under Section 3 hereof for which
Additional Interest has been paid pursuant to Section 2 hereof), will be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agree that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(h) No Inconsistent Agreements. The Company represents, warrants and agrees that
(i) it has not entered into and shall not on or after the date of this Agreement
enter into any agreement that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof,
(ii) it has not previously entered into any agreement which remains in effect
granting any registration rights with respect to any of its debt securities to
any person and (iii) without limiting the generality of the foregoing, without
the written consent of the Majority Holders, it shall not grant to any Person
the right to request the Company to register any securities of the Company under
the Securities Act unless the rights so granted are not in conflict or
inconsistent with the provisions of this Agreement.

 

-21-



--------------------------------------------------------------------------------

(i) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders of Restricted Securities in such capacity) shall
have the right to include any securities of the Company in any Shelf
Registration Statement other than Registrable Securities.

(j) Severability. The remedies provided herein are cumulative and not exclusive
of any remedies provided by law. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any
term, provision, covenant or restriction that may be hereafter declared invalid,
illegal, void or unenforceable.

(k) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such Holder.

(l) Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of Securities is required hereunder,
Securities held by the Company or its Affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Securities) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage.

(m) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effective Period, except for any liabilities
or obligations under Sections 4, 5, 6 and 7 hereof and the obligations to make
payments of and provide for Additional Interest under Section 2(d) hereof to the
extent such damages accrue prior to the end of the Effective Period, each of
which shall remain in effect in accordance with its terms.

 

-22-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement between the Company and the Initial Purchasers
in accordance with its terms.

 

Very truly yours, THE COMPANY MACROVISION CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted: August 23, 2006

 

By:   J.P. MORGAN SECURITIES INC.  

As Representative of the

several Initial Purchasers listed

in Schedule 1 to the Purchase

Agreement

    By:  

 

    Name:       Title:  